DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered.
 
Claim Interpretation
The present claims are directed to apparatuses.  Recitations of material worked upon (or particular configurations of the material worked upon such as positioning portions) are interpreted to be intended use only, and not structural limitations of the claimed apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Murai (US 20140360657) in view of Seemann (US 5,439,635).
As to claim 1, Murai teaches a device for manufacturing a fiber-reinforced plastic molded article comprising a first mold (10) capable of mounting a cured fiber-reinforced composite member, a second mold (20) capable of accommodating a fabric to be joined to a fiber-reinforced composite member (see recess next to S in Fig. 2A).  Murai also teaches a bag film that meets the claimed folded plate configured to accommodate the second mold as shown in Fig. 2B.  When Murai’s Fig. 2B is repeated (See Fig. 5), the bag film would have a wave-like cross section with a plurality of recessed grooves forming a folded plate.
Murai is silent to the fixing member comprising a plurality of positioning portions disposed on the fixing member are protruding portions or recessed portions.
Seemann teaches a vacuum bag (4) similar to that of Murai with a plurality of pyramidal or pillar shaped bumps (16) in the vacuum bag (6:19) that meet the claimed protruding portions on the fixing member.  The Seemann bumps are capable of being inserted into recessed portions of a fiber-reinforced composite member.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Seemann protruding portions into the Murai bag film as an improvement that would provide the expected benefit of maintaining channels between the bumps that would support the bag film against complete collapse, providing flow channels (Seemann, 6:1-9).
As to claim 2, Murai teaches a device for manufacturing a fiber-reinforced plastic molded article comprising a first mold (10) and a second mold (20) capable of accommodating a fabric to be joined to a fiber-reinforced composite member (see recess next to S in Fig. 2A).  Murai also teaches a bag film that meets the claimed folded plate configured to accommodate the 
Murai is silent to the fixing member comprising a plurality of protruding positioning portions disposed on the fixing member along a longitudinal direction of the recessed groove.
Seemann teaches a vacuum bag (4) similar to that of Murai with a plurality of pyramidal or pillar shaped bumps (16) in the vacuum bag (6:19) that meet the claimed protruding portions on the fixing member.  The Seemann bumps are capable of being inserted into recessed portions of a fiber-reinforced composite member.  In the combination with Murai, Seemann teaches the bumps over the entire surface of the vacuum bag, and therefore one would obviously place them along the longitudinal direction of the recessed groove.  
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Seemann protruding portions into the Murai bag film as an improvement that would provide the expected benefit of maintaining channels between the bumps that would support the bag film against complete collapse, providing flow channels (Seemann, 6:1-9).
As to claims 12-13, the Murai device could be used in the claimed manner and therefore meets the claimed intended use.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Murai (US 20140360657) in view of Seemann (US 5,439,635) and Callis (US 4,822,436).
As to claim 4, Murai teaches a device for manufacturing a fiber-reinforced plastic molded article comprising a first mold (10) capable of mounting a cured fiber-reinforced composite member, a second mold (20) capable of accommodating a fabric to be joined to a fiber-reinforced composite member (see recess next to S in Fig. 2A).  Murai also teaches a bag 
Murai is silent to (a) the bladder comprising a plurality of protruding or recessed positioning portions disposed along a longitudinal direction of the recessed groove, and (b) the bladder includes reinforcing members at an area.
Regarding (a), Seemann teaches a vacuum bag (4) similar to that of Murai formed of a flexible silicone resin with a plurality of pyramidal or pillar shaped bumps (16) in the vacuum bag (6:19) that meet the claimed protruding portions on the bladder.  The Seemann bumps are capable of being inserted into recessed portions of a fiber-reinforced composite member and are present over the entire surface of the composite article including the longitudinal direction.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Seemann protruding portions into the Murai bag film as an improvement that would provide the expected benefit of maintaining channels between the bumps that would support the bag film against complete collapse, providing flow channels (Seemann, 6:1-9).
Regarding (b), Callis provides a silicone rubber vacuum bag having recessed features (Fig. 2F) for accommodating apart, and reinforcing members (161-164) provided at corners (161).  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Callis reinforcing members into the Murai bag film as an improvement that would provide the expected benefit of improved durability and toughness (Callis, 11:25-35.
As to claim 14, the Murai device could be used in the claimed manner and therefore meets the claimed intended use.


Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive or are moot in view of the revised rejection above.
The arguments are generally on the grounds that Murai discloses a bag “film”, which is not a plate, and Seemann discloses a vacuum bag of silicon rubber (page 7).  The Examiner respectfully disagrees that the Murai bag film cannot be considered a plate.  The amendment seems to be intended to infer some set of properties to a “plate” in the reader’s mind, but does not actually provide any structural limitation.  On the contrary, the claim further recites that a plate has flexibility, and therefore it is unclear how the claimed plate can be distinguished from the Murai bag film.  While not applied in the rejections of claims 1 and 2, Callis provides evidence that a vacuum bag can be considered to be structured in a form that can be considered a plate.
Applicant argues on page 8 that Murai and Seemann do not disclose an inner surface dimensioned to be joined to a fiber-reinforced composite member, along with reinforcing members as a location where the fabric is joined to the fiber-reinforced composite member.  The Examiner notes the new Callis reference applied above.  Callis teaches reinforcement provided at corners, and in the combination with Murai, one would have found it obvious to reinforce the corners in the Murai bag film. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742